DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-32 were originally filed March 17, 2021.
	The amendment received October 18, 2022 amended claims 1 and 6 and canceled claims 4, 5, 7-9, and 12-32. 
	Claims 1-3, 6, 10, and 11 are currently pending and under consideration.
Election/Restrictions
Applicants elected, without traverse, Group I (claims 1-5, 6 (in part), 7-9, 10-13 (in part), and 23-32) in the reply filed on June 14, 2022. Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. 

Applicants elected, without traverse, human, carbon monoxide poisoning, modified hemoglobin, and ascorbic acid as the species in the reply filed on June 14, 2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. 


Priority
The present application claims status as a DIV of 16/302,324 filed November 16, 2018 (now 10,973,883) which is a 371 (National Stage) of PCT/US2017/033607 filed May 19, 2017 which claims the benefit of 62/338,870 filed May 19, 2016.

Please note: the present application cannot claim status as a DIV since the same method is being prosecuted in the present application as was prosecuted in the parent application (16/302,324).
Withdrawn Objections
The objection to the disclosure regarding the first line of the specification is withdrawn in view of the amendment received October 18, 2022. 

The objection to claim 1 regarding “oxygen carrier” should read “artificial oxygen carrier” (see line 4) is withdrawn in view of the amendment received October 18, 2022.  

The objection to claim 1 regarding “its” should read “the” is withdrawn in view of the amendment received October 18, 2022. 

The objection to claim 4 regarding claim 4 should read “wherein the artificial oxygen carrier is a hemoglobin-based oxygen carrier (HBOC)” is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022. 

The objection to claim 5 regarding claim 5 should read “wherein the artificial oxygen carrier is” is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022.

The objection to claims 6 and 10-13 regarding the claim should only read on the in vivo method (i.e. elected method) is withdrawn in view of the amendment received October 18, 2022.

The objection to claim 6 regarding “oxygen carrier” should read “artificial oxygen carrier” (see line 3) is withdrawn in view of the amendment received October 18, 2022.

The objection to claim 6 regarding “its” should read “the” is withdrawn in view of the amendment received October 18, 2022.  

The objection to claim 12 regarding claim 4 should read “wherein the artificial oxygen carrier is a hemoglobin-based oxygen carrier (HBOC)” is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022.

The objection to claim 13 regarding claim 5 should read “wherein the artificial oxygen carrier is” is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022.  
Withdrawn Rejections
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022. 

The rejection of claim 8 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of the cancellation of the claim in the amendment received October 18, 2022.  
Maintained and/or Modified* Rejections
*wherein the modification is sue to amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tye U.S. Patent Application Publication 2012/0220529 published August 30, 2012.
For present claims 1-3, 6, 10, and 11, Tye teaches methods of administering a reduced, modified hemoglobin and ascorbate, glutathione, and/or N-acetylcysteine to subjects with hypoxia and/or carbon monoxide poisoning wherein the carbon monoxide bound cellular hemoglobin is eliminated (please refer to the entire specification particularly the abstract; paragraphs 2, 17, 19, 26, 27, 34, 35, 52, 58-67, 85-147, 216, 223).
Regarding the subject having at least 5% carboxyhemoglobin in their blood, subjects with carbon monoxide poisoning inherently have greater than 5% carboxyhemoglobin in their blood. See Prockop et al., 2007, Carbon monoxide intoxication: An updated review, Journal of Neurological Sciences, 262: 122-130; Varon et al., 1999, Carbon Monoxide Poisoning: A Review for Clinicians, The Journal of Emergency Medicine, 17(1): 87-93; Dries et al., 2013, Inhalation injury: epidemiology, pathology, treatment strategies, Medicine, 21: 31 (15 pages); Hampson et al., 2008, Carboxyhemoglobin levels in carbon monoxide poisoning: do they correlate with the clinical picture?, American Journal of Emergency Medicine, 26: 665-669.
Therefore, the teachings of Tye anticipate the presently claimed method.
Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Tye for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants contend that Tye does not teach a subject having at least 5% carboxyhemoglobin in their blood.
	Applicants’ arguments are not convincing since the teachings of Tye anticipate the method of the instant claims. Tye teaches treating patients with carbon monoxide poisoning (please refer to the entire specification particularly paragraphs 35, 223).
Regarding the subject having at least 5% carboxyhemoglobin in their blood, subjects with carbon monoxide poisoning inherently have greater than 5% carboxyhemoglobin in their blood. See Prockop et al., 2007, Carbon monoxide intoxication: An updated review, Journal of Neurological Sciences, 262: 122-130; Varon et al., 1999, Carbon Monoxide Poisoning: A Review for Clinicians, The Journal of Emergency Medicine, 17(1): 87-93; Dries et al., 2013, Inhalation injury: epidemiology, pathology, treatment strategies, Medicine, 21: 31 (15 pages); Hampson et al., 2008, Carboxyhemoglobin levels in carbon monoxide poisoning: do they correlate with the clinical picture?, American Journal of Emergency Medicine, 26: 665-669.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
Regarding the subject having at least 5% carboxyhemoglobin in their blood, subjects with hypoxia and/or carbon monoxide poisoning inherently have greater than 5% carboxyhemoglobin in their blood. See Prockop et al., 2007, Carbon monoxide intoxication: An updated review, Journal of Neurological Sciences, 262: 122-130; Varon et al., 1999, Carbon Monoxide Poisoning: A Review for Clinicians, The Journal of Emergency Medicine, 17(1): 87-93; Dries et al., 2013, Inhalation injury: epidemiology, pathology, treatment strategies, Medicine, 21: 31 (15 pages); Hampson et al., 2008, Carboxyhemoglobin levels in carbon monoxide poisoning: do they correlate with the clinical picture?, American Journal of Emergency Medicine, 26: 665-669.
Therefore, the teachings of Abuchowski et al. anticipate the presently claimed method.

Arguments and Response
Applicants’ arguments directed to the rejection under 35 USC 102 (a)(1) as being anticipated by Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants contend that Abuchowski et al. do not teach a subject having at least 5% carboxyhemoglobin in their blood.
	Applicants’ arguments are not convincing since the teachings of Abuchowski et al.  anticipate the method of the instant claims. Abuchowski et al. teach treating carbon monoxide poisoning (please refer to the entire specification particularly paragraphs 66, 268, 354, 355).
Regarding the subject having at least 5% carboxyhemoglobin in their blood, subjects with hypoxia and/or carbon monoxide poisoning inherently have greater than 5% carboxyhemoglobin in their blood. See Prockop et al., 2007, Carbon monoxide intoxication: An updated review, Journal of Neurological Sciences, 262: 122-130; Varon et al., 1999, Carbon Monoxide Poisoning: A Review for Clinicians, The Journal of Emergency Medicine, 17(1): 87-93; Dries et al., 2013, Inhalation injury: epidemiology, pathology, treatment strategies, Medicine, 21: 31 (15 pages); Hampson et al., 2008, Carboxyhemoglobin levels in carbon monoxide poisoning: do they correlate with the clinical picture?, American Journal of Emergency Medicine, 26: 665-669.
Double Patenting	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 6, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,973,883 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015.
U.S. Patent No. 10,973,883 claims methods of treating carboxyhemoglobinemia and/or scavenging/removing carbon monoxide via administering hemoglobin with reducing agents.
However, U.S. Patent No. 10,973,883 does not specifically teach modified hemoglobin.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing modified hemoglobin to treat carbon monoxide poisoning) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-3, 6, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,114,109 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 9,114,109 claims methods of replacing blood in a subject wherein the subject has hypoxia with neuroglobin (i.e. “modified” hemoglobin) alone or with a secondary hemoglobin-based oxygen carrier.
However, U.S. Patent No. 9,114,109 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 9,114,109 in view of Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 9,114,109 in view of Abuchowski et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).
Claims 1-3, 6, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,851,153 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 10,851,153 claims methods of treating carboxyhemoglonemia with neuroglobin (i.e. “modified” hemoglobin).
However, U.S. Patent No. 10,851,153 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,851,153 in view of Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,851,153 in view of Abuchowski et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-3, 6, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,800 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 10,421,800 claims neuroglobin (i.e. “modified” hemoglobin).
However, U.S. Patent No. 10,851,153 does not specifically claim a method of administering neuroglobin or the reducing agents of claims 3 and 11.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin; utilizing neuroglobin as a “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over U.S. Patent No. 10,421,800 in view of Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants request that the rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of U.S. Patent No. 10,421,800 in view of Abuchowski et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).


Claims 1-3, 6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951,529 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
Copending Application No. 16/951,529 claims methods of administering neuroglobin or cytoglobin (i.e. “modified” hemoglobin) to treat carboxyhemoglobinemia and/or removing carbon monoxide.
However, copending Application No. 16/951,529 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 16/951,529 in view of Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants request that the provisional rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 16/951,529 in view of Abuchowski et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Claims 1-3, 6, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/410,819 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
Copending Application No. 17/410,819 claims methods of treating carboxyhemoglobinemia via administering a synthetic heme-containing molecule (i.e. “modified” hemoglobin).
However, copending Application No. 17/410,819 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-3, 6, 10, and 11, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.



Arguments and Response
	Applicants’ arguments directed to the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over copending Application No. 17/410,819 in view of Abuchowski et al. for claims 1-3, 6, 10, and 11 were considered but are not persuasive for the following reasons.
	Applicants request that the provisional rejection be held in abeyance.
	Applicants’ arguments are not convincing since the claimed invention of copending Application No. 17/410,819 in view of Abuchowski et al. renders obvious the method of the instant claims. In addition, while a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated, the present is a rejection and will not be held in abeyance (see MPEP § 714.02).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,985,332
U.S. Patent Application Publications 2011/0223243 and 2010/0323029
Takroka et al., 1997, Construction of Artificial Methemoglobin Reduction Systems in Hb Vesicles, Art Cells, Blood Subs, and Immob Biotech, 25(1&2): 31-41.
Dorman et al., 2002, Role of Redox potential of Hemoglobin-Based oxygen Carriers on Methemoglobin Reduction by Plasma Components, Art Cells, Blood Subs, and Immob Biotech, 30(1): 39-51. 
Su et al., 2014, Control of oxidative reactions of hemoglobin in the design of blood substitutes: role of the Vc, NAC, TEMPO and their reductant system, Artificial Cells, Nanomedicine, and Biotechnology, 42: 222-228.
Tomoda et al., 1978, Characterization of Intermediate Hemoglobin Produced during Methemoglobin Reduction by Ascorbic Acid, J Biol Chem, 253(20): 7415-7419.
Tsuchida et al., 2009, Artificial Oxygen Carriers, Hemoglobin Vesicles and Albumin-Hemes, Based on Bioconjugate Chemistry, Bioconjugate Chemistry, 20(8): 1419-1440.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658